DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13, 16-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2021/0082622) in view of MASUNARI  (US 2017/0256359).
Regarding claim 13, Kim teaches a ceramic electronic device (Fig. 2, 100) comprising: a multilayer chip (Fig. 2, 110) in which each of a plurality of dielectric layers (Fig. 2, 111) and each of a plurality of internal electrode layers (Fig. 2, 121/122) are alternately stacked, a main component of the dielectric layers being ceramic ([0038]), the multilayer chip having a rectangular parallelepiped shape (Fig. 1), the plurality of internal electrode layers being exposed to at least one of a first end face and a second end face (Fig. 2, left and right ends) of the multilayer chip, the first end face facing with the second end face (Fig. 2); external electrodes (Fig. 2, 131/132) provided on the first end face and the second end face (Fig. 2); and a water repellent agent (Fig. 2, 140) formed on a surface of the external electrodes (Fig. 2), wherein a thickness A (>0) of the water repellent agent on at least one of four faces of the external electrodes that cover an upper face (Fig. 2, 141) in a stacking direction (Fig. 2, Z direction), a lower face in the stacking direction, and two side faces of the multilayer chip is larger than a thickness B (>0) of the water repellent agent on faces of the external electrodes that cover the first end face and the second end face (Fig. 2, layer 140 tapers off to nothing as it begins to cover side surfaces and would therefore be thinner than the non-tapered sides on top and bottom).  
However, KIM fails to teach that the water repellent agent is exposed to atmosphere, on the surface of the external electrodes.
MASUNARI teaches that the water repellent agent (Fig. 12, 42) is exposed to atmosphere (Fig. 12, 42 is outermost layer), on the surface of the external electrodes (Fig. 12, 22a/22b).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MASUNARI to the invention of KIM, in order to help prevent short circuiting of the device (MASUNARI [0007]).
Regarding claim 16, Kim, as modified by MASUNARI, further teaches that the external electrodes include a conductive resin layer including a metal component ([0100]).  
Regarding claim 17, Kim, as modified by MASUNARI, further teaches that the water repellent agent includes at least one of a silicon-based material ([0099]) and a fluorine-based material.
Regarding claim 18, Kim, as modified by MASUNARI, further teaches that the ceramic electronic device has a length of 1.0 mm or less, a width of 0.5 mm or less, and a height of 0.5 mm or less (MASUNARI Table 1).  
Regarding claim 19, Kim, as modified by MASUNARI, further teaches that the ceramic electronic device has a length of 3.2 mm or less, a width of 1.6 mm or less, and a height of 1.6 mm or less (MASUNARI Table 1).  
Regarding claim 21, Kim, as modified by MASUNARI, further teaches that a thickness of the conductive resin layer is 10 µm or more and 50 µm or less (MASUNARI [0054]).  

Claims 15 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2021/0082622) in view of MASUNARI  (US 2017/0256359) and further view of HAN et al (US 2019/0103224).
Regarding claim 15, Kim fails to specifically teach the claim limitations. 
HAN teaches that a coating layer can be made so that the thickness A is 10 nm or more (Table 1, #4-13 thickness 10-211 nm).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of HAN to the invention of Kim, in order to increase the damp proof yield to 100% (HAN [0043]).
Regarding claim 21, Kim fails to specifically teach the claim limitations. 
HAN teaches that the thickness A is 50 nm or less (Table 1, #4-13 thickness 10-211 nm).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of HAN to the invention of Kim, in order to increase the damp proof yield to 100% (HAN [0043]).
Regarding claim 22, Kim fails to specifically teach the claim limitations. 
HAN teaches that the thickness B is 2.5 nm or more and 11 nm or less (Table 1, #4-13 thickness 10-211 nm).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of HAN to the invention of Kim, in order to increase the damp proof yield to 100% (HAN [0043]).

Allowable Subject Matter
Claims 1-4 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A ceramic electronic device comprising: a multilayer chip in which each of a plurality of dielectric layers and each of a plurality of internal electrode layers are alternately stacked, a main component of the dielectric layers being ceramic, the multilayer chip having a rectangular parallelepiped shape, the plurality of internal electrode layers being exposed to at least one of a first end face and a second end face of the multilayer chip, the first end face facing with the second end face; external electrodes provided on the first end face and the second end face; and a water repellent agent formed on a surface of the external electrodes, wherein a thickness A (>0) of the water repellent agent on at least one of four faces of the external electrodes that cover an upper face in a stacking direction, a lower face in the stacking direction, and two side faces of the multilayer chip is larger than a thickness B (>0) of the water repellent agent on faces of the external electrodes that cover the first end face and the second end face, wherein, when the ceramic electronic device is seen from the two side faces, the faces of the external electrodes that cover the first end face and the second end face are between a straight line obtained by extending the upper face toward the external electrodes and a straight line obtained by extending the lower face toward the external electrodes.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein a thickness A (>0) of the water repellent agent on at least one of four faces of the external electrodes that cover an upper face in a stacking direction, a lower face in the stacking direction, and two side faces of the multilayer chip is larger than a thickness B (>0) of the water repellent agent on faces of the external electrodes that cover the first end face and the second end face, wherein, when the ceramic electronic device is seen from the two side faces, the faces of the external electrodes that cover the first end face and the second end face are between a straight line obtained by extending the upper face toward the external electrodes and a straight line obtained by extending the lower face toward the external electrodes” in combination with the other claim limitations. 

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 14, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein, when the ceramic electronic device is seen from the two side faces, the faces of the external electrodes that cover the first end face and the second end face are between a straight line obtained by extending the upper face toward the external electrodes and a straight line obtained by extending the lower face toward the external electrodes” in combination with the other claim limitations.

Additional Relevant Prior Art:
YOSHIDA (US 2016/0095223) teaches that a main surface layer of an external electrode can be thicker than the end surface section Fig. 5.
ASANO et al (US 2018/0082788) teaches that a part of the main surface layer of an external electrode can be thicker than the end surface section Fig. 3-4.
Lee et al (US 10366834) teaches relevant art in Fig. 1-6.
YANG et al (US 2019/0385795) teaches relevant art in Fig. 1-10.



Response to Arguments
Applicant’s arguments with respect to claim(s) 13 and 15-22 have been considered but are moot because the new ground of rejection does not rely only the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848